Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Bryan Davidson on March 11, 2021.

The application has been amended as follows: 


1.	(currently amended) A compound of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(I)

wherein R1, R3 and R4 represent independently from each other hydrogen or methyl groups;
R2 represents hydrogen or R2' which is a phenol protecting group; and wherein


2.	(currently amended) The compound according to claim 1, wherein R2' is selected from the groups consisting of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;
wherein R10 and R11 represent independently from each other a C1-15-alkyl or a fluorinated C1-15-alkyl or a C1-15-cycloalkyl or a C7-15-aralkyl group;
R12 represents a C1-15-alkylene or a C6-15-alkylene group;
and wherein either
R13 represents a C1-15-alkyl group or an alkyleneoxyalkyl group or a polyoxyalkylene group; 
R14 represents hydrogen or a C1-15-alkyl group;
or 
R13 and R14 represent together a C3-7-alkylene group forming a 5 to 7 membered ring; and wherein
Y1, Y2 and Y3 represent independently from each other hydrogen or a group of the formula:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale



3.	(currently amended) The compound according to claim 1, wherein the compound of formula (I) is of formula (I-A):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(I-A)

wherein each * marks a chiral/stereogenic centre, and # marks a chiral/stereogenic centre.

4.	(currently amended) A compound of formula (IV):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(IV)

wherein each * marks a chiral/stereogenic centre.

5.	(currently amended) A process of manufacturing a :

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(IV)

comprising the step of:
d)	hydrogenating : 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(VI)

to yield the compound of formula (IV), wherein the dotted line indicates a carbon-carbon double bond which is located at one of the two indicated positions.

6. 	(currently amended) A compound of formula (VI):

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(VI)

wherein the dotted line indicates a carbon-carbon double bond which is located at one of the two indicated positions; and wherein
each * marks a chiral/stereogenic centre.

7. 	(currently amended) A compound of formula (VII):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(VII)

wherein the dotted line indicates a carbon-carbon double bond which is located at one of the two indicated positions; and wherein
each * marks a chiral/stereogenic centre.

8.	(currently amended) A process of manufacturing the compound of formula (II-A):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(II-A)

comprising the step 
b)	providing a compound of formula (IV):[[;]]

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(IV)

followed by the steps of either:
c1)	ethinylating :

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(V)

c2)	hydrogenating 
c3)	vinylating 
each * marks a chiral/stereogenic centre.

9.	(previously presented) The process according to claim 8,  which produces the compound of formula (VII):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(VII)

wherein the dotted line indicates a carbon-carbon double bond which is located at one of the two indicated positions; and wherein
each * marks a chiral/stereogenic centre.

10.	(currently amended) A compound of formula (V):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(V)

wherein each * marks a chiral/stereogenic centre.

11.	(currently amended) A compound of formula (II-A):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(II-A)

wherein each * marks a chiral/stereogenic centre.

12.	(currently amended) A process of manufacturing the compound of formula (II-B):

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(II-B)

wherein the process comprising conducting :

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(II-A)

wherein each * marks a chiral/stereogenic centre; and wherein
the wavy line represents a carbon-carbon bond which when linked to the carbon-carbon double bond is either in the Z- or in the E-configuration.

13.	(currently amended) A compound of formula (II-B):

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

(II-B)


the wavy line represents a carbon-carbon bond which when linked to the carbon-carbon double bond is either in the Z- or in the E-configuration.

14.	(currently amended) A process of manufacturing a compound of formula (I-A) comprising the steps of:
b1)	providing a compound of formula (II-A) or (II-B):[[;]]

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(II-A)

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

(II-B)

b2)	condensing the compound of formula (II-A) or (II-B) with a compound of formula (III) to yield the compound of formula (IA)

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale

(III)

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

(I-A)

wherein R1, R3 and R4 represent independently from each other hydrogen or methyl groups; and wherein 
each * marks a chiral/stereogenic centre, and # marks a chiral/stereogenic centre; and wherein 
Z- or in the E-configuration.

15.	(canceled) 

16.	(currently amended) A process of manufacturing a compound of formula (I-B) comprising the steps of:
a1)	providing a compound of formula (I-A):

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

(I-A)

a2)	reacting the compound of formula (I-A) with a protecting agent to yield the compound of formula (I-B):

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

(I-B)

wherein R1, R3 and R4 represent independently from each other hydrogen or methyl groups; and
R2' represents a phenol protecting group; and wherein
each * marks a chiral/stereogenic centre, and # marks a chiral/stereogenic centre.

17.	(currently amended) A composition comprising a compound of formula (I) and a compound of formula (XI):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

(I)

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale

(XI)

wherein R1, R3 and R4 represent independently from each other hydrogen or methyl groups;
R2 represents hydrogen or R2' which is a phenol protecting group; and wherein
each * marks a chiral/stereogenic centre, and # marks a chiral/stereogenic centre.

18.	(previously presented) An antioxidant which comprises the compound of formula (I) according to claim 1.

19.	(currently amended) A flavour or fragrance composition which comprises the compound of formula (IV), (VI), (VII), (V), (II-A) or (II-B):

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(IV)

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(VI)

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(VII)

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(V)

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(II-A)

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(II-B)

wherein the dotted line indicates a carbon-carbon double bond which is located at one of the two indicated positions; and wherein
each * marks a chiral/stereogenic centre. 

20.	(canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to compounds of formula (I), (IV), (VI), (VII), (V), (II-A), (II-B), and to a composition comprising formula (I) and (XI).  The compounds disclosed in the instant claims are novel; therefore, any method(s) for preparing and/or using them, e.g. as an antioxidant or flavor or fragrance are unobvious.  As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/           Primary Examiner, Art Unit 1622